Elliott, J.
— The complaint of appellants was held bad on demurrer, and of this ruling they here complain. The pleading is founded upon a ditching assessment made under the act of 1867, and sets out the proceedings in full. We have no brief from the appellee, and are unable to discover any valid objection to the complaint. The petition filed before the commissioners was sufficient to give the board jurisdiction of the subject-matter, and the remedy of the appellee for mere'irregularities was by appeal, as expressly provided in section 11 of the act. Featherston v. Small, 77 Ind. 143; Marshall v. Gill, 77 Ind. 402.
Judgment reversed.